ON REHEARING.
We have examined the record with great care and are satisfied with the conclusion reached in the foregoing opinion. We recognize the soundness of the contention so earnestly pressed by counsel for defendant that “the humanitarian rule cannot be applied in its strictness to employees working on the road and that as to them the rule is different from the rule as to passengers or strangers.” The trial judge kept well within the doctrine in the instructions to the jury, since the only hypothesis on which he authorized a verdict for plaintiff was that the engineer actually saw and realized the peril of the deceased in time to have given him a warning signal. Obviously such state of facts, the existence of which we find to be supported by substantial evidence, would call into operation the humanitarian rule. We repeat as pertinent to this case what we said recently in the following excerpt from the opinion in Williamson v. Railroad, 139 Mo. App. l. c. 491:
“When an engineer sees a section hand at work on the track and has good reason to believe the man is aware of the approach of the train, there is, in the bare fact that the man remains on the track until the very last instant, nothing to suggest to the engineer that he is oblivious to his danger and will not step off in time to avoid being struck; but whenever there is *300that in the appearance of the section hand that would indicate the existence of real peril, the engineer should exert himself to avoid injuring the man. In such situation, the facts that the man is a section hand and, in the exercise of his duty, should get out of the way, sink into insignificance and give way to the all controlling fact that a human being is in peril and the engineer has the means at hand for saving him.”
There are vital differences between the facts of the present case and those considered by the Supreme Court in Degonia v. Railway, 224 Mo. 564, so much relied on by defendant and there is no conflict between what we have said here and the views expressed in the Degonia case. Moreover, we find the respondent is right in her insistence that no' matters of exception are before us for review for the reason that the abstract of the record proper fails to show the filing of the hill of exceptions within the time allowed by the court.
The judgment is affirmed.
All concur.